Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered April 7, 2000, which denied plaintiff’s motion for summary judgment, unanimously modified, on the law, and upon a search of the record, to the extent of granting defendants-respondents summary judgment dismissing plaintiff’s complaint, and otherwise affirmed, with one bill of costs payable by *145plaintiff. The Clerk is directed to enter judgment in favor of defendants-respondents dismissing the complaint as against them.
Defendants were the manager and leasing agent for the subject premises. These duties did not extend to acting as broker for plaintiff with respect to the sale and purchase of interests in the building. Therefore, defendants did not owe plaintiff a fiduciary duty with respect to their purchase of the interest at issue (see, Dancy v Aldhous, 279 App Div 1066). Concur — Nardelli, J. P., Williams, Ellerin, Lerner and Rubin, JJ.